The undersigned have reviewed the prior Decision and Order based upon the record of the proceedings before Deputy Commissioner Ford.  The appealing party has not shown good grounds to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Decision and Order.
                               ***********
Based upon the evidence of record, the Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
 FINDINGS OF FACT
1.  Plaintiff was an inmate of the North Carolina Department of Correction when he filed this action.
2.  Defendant moved to dismiss based on a failure to state a claim of negligence in that plaintiff admitted in his answer that he was informed that the INH medication given to him after testing positive for exposure to tuberculosis would cause certain side effects.
3.  Plaintiff offered no evidence that any action on the part of defendant caused any injury to him.
                               ***********
Based upon the findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1.  Defendant took reasonable steps to assure the health and welfare of plaintiff and gave him medical treatment for his benefit.
2.  Plaintiff has failed to prove by evidence or testimony any negligence on the part of defendant.
                               ***********
Based on the foregoing findings of fact and conclusions of law, the Full Commission affirms the holding of the Deputy Commissioner and enters the following:
 ORDER
1.  Under the law, the plaintiff's tort claim is DENIED and DISMISSED WITH PREJUDICE.  Plaintiff has failed to present any credible evidence or testimony to support his allegation of negligence and has failed to state a claim of negligence on the part of defendant.
2.  Each party shall bear its own costs.
This the 14th day of December 2001.
                                   S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/______________ RENE C. RIGGSBEE COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER